Exhibit 11 EARNINGS PER SHARE Income from continuing operations $23,962,000 Discontinued operations: Income from operations of discontinued branch 2,756,000 Income taxes (1,085,000) Income from discontinued operation 1,671,000 Net income for the year ended December 31, 2006 $25,633,000 Weighted average common shares outstanding 16,477,684 Assumed incremental common shares issued upon exercise of stock options 119,122 Weighted average common shares for diluted earnings per share 16,596,806 Earnings per common share – basic $1.56 Earnings per common share – diluted $1.54 Earnings per common share from continuing operations - basic $1.45 Earnings per common share from continuing operations-diluted $1.44
